UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                  No. 16-2019


WILLIAM SCOTT DAVIS, JR.,

                Plaintiff - Appellant,

           v.

TOWN OF CARY NORTH CAROLINA; HAROLD WEINBRECHT, Mayor;
STATE OF NORTH CAROLINA; WAKE COUNTY PUBLIC SCHOOL
SYSTEM; MRS. PATTI HEAD; NORTH CAROLINA DEPARTMENT OF
HEALTH & HUMAN SERVICES, Wake County Human Services; ALBERT
SINGER, Wake County North Carolina County Attorney; TRIANGLE FAMILY
SERVICES; MILES WRIGHT, Interim CEO,

                Defendants - Appellees.



                                  No. 16-2020


WAKE COUNTY NC HUMAN SERVICES,

                Plaintiff - Appellee,

           v.

WILLIAM SCOTT DAVIS, JR.,

                Defendant - Appellant.
                                 No. 16-2021


WILLIAM SCOTT DAVIS, JR.,

               Plaintiff - Appellant,

          v.

SCOTT L. WILKINSON,

               Defendant - Appellee.



                                 No. 16-2022


STATE OF NORTH CAROLINA,

               Plaintiff - Appellee,

          v.

WILLIAM SCOTT DAVIS, JR.,

               Defendant - Appellant.



                                 No. 16-2023


WAKE COUNTY HUMAN SERVICES,

               Plaintiff - Appellee,

          v.

WILLIAM SCOTT DAVIS, JR.,


                                        2
                    Defendant - Appellant.


Appeals from the United States District Court for the Eastern District of North Carolina,
at Raleigh. Terrence W. Boyle, District Judge. (5:08-cv-00176-BO; 5:14-cv-00047-BO;
5:11-cv-00031-BO; 5:14-cv-00046-BO; 5:12-cv-00413-BO)


Submitted: May 25, 2017                                           Decided: May 30, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Nos. 16-2020 and 16-2022 dismissed, Nos. 16-2019, 16-2021, and 16-2023 affirmed by
unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                              3
PER CURIAM:

       In these consolidated appeals, William Scott Davis, Jr., appeals the district court’s

order denying his motion to alter the judgments in three closed civil cases (Nos. 16-2019,

16-2021, and 16-2023).       Davis also seeks to appeal the district court’s order and

judgment remanding a family matter to state court (No. 16-2020) and its order denying

his motion to set aside the judgment in a separate civil matter (No. 16-2022).

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s judgment in No. 16-2020 was entered on the docket on

March 27, 2014. The district court’s order underlying No. 16-2022 was entered on the

docket on May 27, 2016. Both these appeals arise from a single notice of appeal that

Davis filed on August 31, 2016. * Because Davis failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we dismiss Nos. 16-2020 and

16-2022 for lack of jurisdiction.




       *
        Because the notice of appeal is undated, we assume that the postmark date
appearing on the envelope containing the notice of appeal is the earliest date it could have
been properly delivered to prison officials for mailing to the court. Fed. R. App. P. 4(c);
Houston v. Lack, 487 U.S. 266 (1988).


                                              4
      Turning to Davis’ three remaining appeals, we have reviewed the record and find

no reversible error. Accordingly, we affirm Nos. 16-2019, 16-2021, and 16-2023 for the

reasons stated by the district court. Davis v. Town of Cary, No. 5:08-cv-00176-BO

(E.D.N.C. Aug. 22, 2016).      We deny all of Davis’ pending motions, including his

motions to appoint counsel, to remand, and to appoint a guardian ad litem. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                  NOS. 16-2020, 16-2022 DISMISSED;
                                           NOS. 16-2019, 16-2021, 16-2023 AFFIRMED




                                            5